EXHIBIT 10.4 GUARANTY AGREEMENT THIS GUARANTY AGREEMENT, dated as of November 17, 2008, by ENTERPRISE PRODUCTS PARTNERS L.P., a Delaware limited partnership (the “Guarantor”), is in favor of THE ROYAL BANK OF SCOTLAND plc, as Administrative Agent (the “Agent”) for the several lenders ( “Lenders”) that are or become parties to the Credit Agreement defined below. W I T N E S S E T H: WHEREAS, ENTERPRISE PRODUCTS OPERATING LLC, a Texas limited liability company (the “Borrower”), the Agent, and Lenders have entered into that certain $375,000,000 364-Day Revolving Credit Agreement of even date herewith (as the same may be amended, supplemented or otherwise modified from time to time, the “Credit Agreement”); and WHEREAS, one of the terms and conditions stated in the Credit Agreement for the making of the loans described therein is the execution and delivery to the Agent for the benefit of the Lenders of this Guaranty Agreement; NOW, THEREFORE, (i) in order to comply with the terms and conditions of the Credit Agreement, (ii) to induce the Lenders, at any time or from time to time, to loan monies, with or without security to or for the account of Borrower in accordance with the terms of the Credit Agreement, (iii) at the special insistence and request of the Lenders, and (iv) for other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, Guarantor hereby agrees as follows: ARTICLE 1 General Terms Section 1.1Terms Defined
